 

[image_005.jpg] 

 



2945322/SHT03 E2E/1



 



Mortgage of freehold or leasehold property to secure own liabilities of a
company or of a limited liability partnership

 

To be presented for registration at Companies House against the Mortgagor within
21 days of dating.

 

[image_007.jpg] 



 



 

 

 





  Table of Contents   Clause Heading   1. DEFINITIONS AND INTERPRETATION 3 2.
AGREEMENT TO PAY 6 3. INTEREST 7 4. CHARGES AND ASSIGNMENTS 7 5. RESTRICTIONS
AND WARRANTIES 9 6. FURTHER ASSURANCE 10 7. BANK’S POWERS OF SALE AND LEASING 11
8. MORTGAGOR’S POWERS OF LEASING AND LICENSING 11 9. APPOINTMENT OF AN
ADMINISTRATOR AND APPOINTMENT AND POWERS OF A RECEIVER 11 10. PROTECTION OF
THIRD PARTIES 14 11. COVENANTS 14 12. REPAIR AND INSURANCE 16 13. MORTGAGED
LICENCES 17 14. ENVIRONMENTAL OBLIGATIONS 19 15. POWER OF ATTORNEY 19 16.
INDEMNITY 20 17. NOTICE OF SUBSEQUENT CHARGES 21 18. NOTICES AND DEMANDS 21 19.
CURRENCY CONVERSION 21 20. PAYMENTS AND COSTS 22 21. NON-MERGER, ETC. 22 22.
TRANSFERS BY THE BANK OR THE MORTGAGOR 23 23. PARTIAL INVALIDITY 23 24.
RESTRICTION ON LIABILITY OF THE BANK 23 25. CONCLUSIVE EVIDENCE 23 26.
CONTINUING SECURITY 23 27. NO RELIANCE ON THE BANK 23 28. MISCELLANEOUS 24 29.
PRIOR MORTGAGE(S) 25 30. LAW AND JURISDICTION 25 THE FIRST SCHEDULE 26 THE
SECOND SCHEDULE 26

 



2

 

 

Clause 5.2 contains a request to HM Chief Land Registrar to note a restriction
in the Proprietorship Register

 

  (day)   (month)   (year) THIS MORTGAGE DEED is
made on the day
of        

 

BETWEEN

 

Pascall Electronics Ltd (Company number 01316674)

Xel Works, Brunswick Road, Cobbs Wood, Ashford Kent, TN23 1EN

(the “Mortgagor”)

 

and Lloyds TSB Bank plc (Company number 2065)(“the Bank”)

 

Address for communications with the Bank under this Mortgage is Pendeford
Securities Centre, Dept. 9131, Pendeford Business Park, Wobaston Road,
Wolverhampton, WV9 5HZ or at such other address as the Bank may from time to
time notify to the Mortgagor in writing for this purpose.

 

1. DEFINITIONS AND INTERPRETATION     1.1 In this Mortgage, so far as the
context admits, the following words and expressions shall have the following
meanings:       “Agricultural Land” means agricultural land within the meaning
of the Agriculture Act 1947;       “Chattels” means all stock, goods, moveable
plant, machinery, implements, utensils, furniture and equipment now or from time
to time placed on or used in or about (but not forming part of) the Mortgaged
Property;       “Enfranchising Legislation” means any legislation conferring
upon a tenant or tenants of property (whether individually or collectively with
other tenants of that or other properties) the right to acquire a new lease of
that property or to acquire, or require a nominee to acquire, the freehold or
any intermediate reversionary interest in that property including (without
limitation) the Leasehold Reform Act 1967 the Leasehold Reform, Housing and
Urban Development Act 1993 and the Commonhold and Leasehold Reform Act 2002 but
does not include Part II of the Landlord and Tenant Act 1954;      
“Environmental Law” means all laws (statutory, common law or otherwise)
including, without limitation, circulars, guidance notes and codes of practice
from time to time regulating the control and prevention of pollution to land
water or atmosphere and/or the carrying on of any process or activity on
premises and any emissions from and all waste produced by such process or
activity and any chemicals or substances relating to the same whether relating
to health and safety, the work place, the environment or the provision of energy
(including, without limitation, the Health and Safety at Work etc. Act 1974, the
Control of Pollution Act 1974, the Environmental Protection Act 1990, the
Environment Act 1995, the Water Industry Act 1991, the Water Resources Act 1991,
the Statutory Water Companies Act 1991, the Water Consolidation (Consequential
Provisions) Act 1991, the Water Act 2003, the Clean Air Act 1993, the Alkali,
etc., Works Regulation Act 1906, the Planning (Hazardous Substances) Act 1990,
the Public Health Acts and the Radioactive Substances Act 1993 and any European
Union directives or regulations regulating the same) from time to time in force
and any instrument, plan, regulation, permission, authorisation, order or
direction made or issued thereunder or deriving validity therefrom;      
“Environmental Licence” means any permit, licence, authorisation, consent or
other approval required by or given pursuant to any Environmental Law;      
“Insolvency Event” in relation to the Mortgagor means each of the following:    

  (a) a meeting is convened for the purpose of considering a resolution to wind
up the Mortgagor;         (b) such a resolution as is mentioned in paragraph (a)
is passed;

 

Form of Charge filed at HM Land Registry under reference MD964K

 



3

 

 

  (c) a meeting of the directors or member? of the Mortgagor is convened for the
purpose of considering a resolution to seek a winding up order, an
administration order or the appointment of an administrator;         (d) such a
resolution as is mentioned in paragraph (c) is passed;         (e) a petition
for a winding up or an application for an administration order is made by the
Mortgagor or its directors or members or is presented against the Mortgagor;    
    (f) such an order as is mentioned in paragraph (e) is made;         (g) a
notice of appointment of or notice of intention to appoint an administrator is
issued by the Mortgagor or its directors or members or by the holder of a
qualifying floating charge or a proposal is made for, or the Mortgagor becomes
subject to, any voluntary arrangement;         (h) a receiver (administrative or
otherwise) is appointed over all or part of the Mortgagor’s assets;         (i)
the Mortgagor takes part in any action (including entering negotiations) with a
view to readjustment, rescheduling, forgiveness or deferral of any part of the
Mortgagor’s indebtedness;         (j) the Mortgagor proposes or makes any
general assignment, composition or arrangement with or for the benefit of all or
some of the Mortgagor’s creditors;         (k) the Mortgagor suspends or
threatens to suspend making payments to all or some of the Mortgagor’s
creditors;         (I) any action is taken in any jurisdiction which is similar
or analogous to any of the foregoing; or               (m) the Bank has
reasonable grounds for believing that any of the foregoing is imminent;      

  “Intellectual Property Rights” means:         (n) all present and future
copyrights, patents, designs, trademarks, service marks, brand names,
inventions, design rights, know-how, formulas, confidential information, trade
secrets, computer software programmes, computer systems and all other
intellectual property rights whatsoever without any limitation, whether
registered or unregistered, in all or any part of the world in which the
Mortgagor is legally, beneficially or otherwise interested;         (o) the
benefit of any pending applications for the same and all benefits deriving there
from and there under including but not limited to royalties, fees, profit
sharing agreements and income arising there from and all licences in respect of
or relating to any intellectual property rights, whether such licences are
granted to the Mortgagor or granted by the Mortgagor; and         (p) every item
of physical material of any description or type whatever in or in respect of
which intellectual property rights may subsist and in respect of each such item
the original copy or version or variant owned by, produced by or delivered to or
obtained by the Mortgagor and any rejected and surplus materials associated or
connected with or forming part of the foregoing which shall include, without
limitation, any and all manuals and translations thereof, log books, designs,
sketches, algorithms, calculations, diagrams, computations, source codes,
models, prototypes, apparatus, computer programmes, photographs, books and other
records in any medium, electronic data and any other material of any description
whatever in which intellectual property may be incorporated;      

  “Mortgaged Assets” means the Mortgaged Property and all of the other assets,
rights and properties assigned, mortgaged or charged under or pursuant to this
Mortgage, and such expression shall include all or any part thereof;        
“Mortgaged Chattels” means all present and future Chattels belonging to the
Mortgagor or in which the Mortgagor has any interest;

 



4

 

 

  “Mortgaged Licences” means all present and future licences, permits, consents
and authorisations (if any) (including Environmental Licences to the extent they
are capable of being charged) held in connection with any business at any time
carried on by the Mortgagor at the Mortgaged Property;         “Mortgaged
Property” means the property, assets, rights and interests charged by clause 4.1
and such expression shall include all or any part thereof;         “Planning
Acts” means all legislation from time to time regulating the development, use,
safety and control of property including, without limitation, the Town and
Country Planning Act 1990 and any instrument, plan, regulation, permission and
direction made or issued thereunder or deriving validity therefrom;        
“Prior Mortgage(s)” means the prior mortgage(s) or charge(s) (if any) mentioned
in the Second Schedule;         “Secured Obligations” means:    

  (a) all money and liabilities and other sums hereby agreed to be paid by the
Mortgagor to the Bank; and         (b) all other money and liabilities expressed
to be secured hereby (including, without limitation, any expenses and charges
arising out of or in connection with the acts or matters referred to in clauses
12, 13, 14, 16, 20 and 29) and all other obligations and liabilities of the
Mortgagor under this Mortgage; and         “Value Added Tax” includes any other
form of sales or turnover tax.    

1.2 In this Mortgage:         (a) The expressions the “Mortgagor” and the “Bank”
where the context admits include their respective successors in title and/or
assigns, whether immediate or derivative. Any appointment or removal under
clause 9 or consents under this Mortgage may be made or given in writing
executed by any such successors or assigns of the Bank and the Mortgagor hereby
irrevocably appoints each of such successors and assigns to be its attorney in
the terms and for the purposes set out in clause 15;         (b) unless the
context requires otherwise:

 

   (i) the singular shall include the plural and vice versa;            (ii) any
reference to a person shall include an individual, company, corporation, limited
liability partnership or other body corporate joint venture, society or an
unincorporated association, organisation or body of persons (including without
limitation a trust, and a partnership), and any government, state, government or
state agency or international organisation (whether or not a legal entity).
References to a person also include that person’s successors and assigns whether
immediate or derivative;            (iii) the expression “this Mortgage” shall
mean this mortgage and shall extend to every separate and independent
stipulation contained herein;            (iv) any right, entitlement or power
which may be exercised or any determination which may be made by the Bank under
or in connection with this Mortgage may be exercised or made in the absolute and
unfettered discretion of the Bank, which shall not be under any obligation to
give reasons therefore;            (v) references to any statutory provision
(which for this purpose means any Act of Parliament, statutory instrument or
regulation or European directive or regulation or other European legislation)
shall include a reference to any modification or re-enactment or replacement
thereof for the time being in force, all regulations made thereunder from time
to time and any analogous provision or rule under any applicable foreign law;

 



5

 



 

   (vi) for the avoidance of any doubt, the rights, powers and discretions
conferred upon the Bank by or pursuant to this Mortgage shall (unless otherwise
expressly stated) apply and be exercisable regardless of whether a demand has
been made by the Bank for the payment of the Secured Obligations or any of them
and regardless of whether the power of sale or other powers and remedies
conferred on mortgagees by the Law of Property Act 1925 or this Mortgage shall
have arisen or become exercisable; and            (vii) references to clauses,
sub-clauses and schedules shall be references to clauses, sub-clauses and
schedules of this Mortgage;           (c) if for any reason whatsoever this
Mortgage shall not be , or shall cease to be, a valid and effective charge over
or assignment of the Mortgaged Assets (as the case may be) then this Mortgage
shall take effect as a charge over or assignment of the beneficial interest of
the Mortgagor in the Mortgaged Assets;           (d)   if there are two or more
parties comprised in the expression the “Mortgagor” then:           (i) any
reference to the “Mortgagor” shall where the context permits include all or any
one or more of such parties;           (ii) all covenants and agreements herein
contained or implied on the part of the Mortgagor shall be deemed to be joint
and several covenants on the part of such parties;           (iii) if for any
reason whatsoever this Mortgage shall not be, or shall cease to be, binding on
and effective against one or more of such parties, then this Mortgage shall take
effect as a charge over or assignment of the beneficial interest of the other
such party or parties in the Mortgaged Assets and over such other estate, right,
title or interest in the Mortgaged Assets as such other party or parties may
have;           (iv) any demand made under this Mortgage shall be deemed to have
been duly made if made on any one or more of such parties; and           (v) if
any one or more of such parties is not bound by the provisions of this Mortgage
(whether by reason of its or their lack of capacity or improper execution of
this Mortgage or for any other reason whatsoever) the remaining party or parties
shall be and remain bound by the provisions of this Mortgage as if such other
party or parties had never been party hereto.        

1.3 The clause headings and marginal notes shall be ignored in construing this
Mortgage       1.4 The perpetuity period applicable to any trust constituted by
this Mortgage shall be eighty years.       2. AGREEMENT TO PAY       The
Mortgagor shall pay to the Bank in accordance with any relevant agreement
between the Bank and the Mortgagor relating to the amounts hereby secured or, in
the absence of any such agreement, on demand:         (a) all money and
liabilities whether actual or contingent (including further advances made
hereafter by the Bank which now are or at any time hereafter may be due, owing
or incurred by the Mortgagor to the Bank anywhere or for which the Mortgagor may
be or become liable to the Bank in any manner whatsoever without limitation (and
(in any case) whether alone or jointly with any other person and in whatever
style, name or form and whether as principal or surety and notwithstanding that
the same may at any earlier time have been due, owing or incurred to some other
person and have subsequently become due, owing or incurred to the Bank as a
result of a transfer, assignment or other transaction or by operation of law);  
      (b) interest on all such money and liabilities to the date of payment at
such rate or rates as may from time to time be agreed between the Bank and the
Mortgagor or, in the absence of such agreement, at the rate, in the case of an
amount denominated in Sterling, of two percentage points per annum above the
Bank’s base rate for the time being in force (or its equivalent or substitute
rate for the time being) or, in the case of an amount denominated in any
currency or currency unit other than Sterling, at the rate of two percentage
points per annum above the cost to the Bank (as conclusively determined by the
Bank) of funding sums comparable to and in the currency or currency unit of such
amount in the London Interbank Market (or such other market as the Bank may
select) for such consecutive periods (including overnight deposits) as the Bank
may in its absolute discretion from time to time select;        



6

 

 



  (c) commission and other banking charges and legal, administrative and other
costs, charges and expenses incurred by the Bank in relation to the Mortgage or
the Mortgaged Assets (including any acts necessary to release the Mortgaged
Assets from this security) or in enforcing the security hereby created on a full
and unqualified indemnity basis; and         (d) any fees charged by the Bank
for the time spent by the Bank’s officials, employees or agents in dealing with
any matter relating to this Mortgage. Such fees shall be payable at such rate as
may be specified by the Bank.

 

3. INTEREST  



        The Mortgagor shall pay interest at the rate aforesaid on the money so
due (whether before or after any judgment which may be obtained therefor) upon
such days in each year as the Bank and the Mortgagor shall from time to time
agree or, in the absence of such agreement, as the Bank shall from time to time
fix and (without prejudice to the right of the Bank to require payment of such
interest) all such interest shall be compounded (both before and after any
demand or judgment) upon such days in each year as the Bank shall from time to
time fix.      



4. CHARGES AND ASSIGNMENTS      

4.1 The Mortgagor with full title guarantee:         (a) charges by way of legal
mortgage the property specified in the First Schedule and all buildings and
fixtures (including trade fixtures) from time to time on any such property as a
continuing security for the payment to the Bank of the Secured Obligations;    
    (b) charges by way of fixed charge as a continuing security for the payment
to the Bank of the Secured Obligations any fixed plant and machinery from time
to time on any such property as is referred to in clause 4.1(a) and which is not
included within the charge in clause 4,1 (a); and         (c) (where any
property referred to in clause 4.1 (a) is leasehold) charges by way of fixed
charge as a continuing security for the payment to the Bank of the Secured
Obligations any present or future right or interest conferred upon the Mortgagor
in relation thereto by virtue of any Enfranchising Legislation including any
rights arising against any nominee purchaser pursuant thereto.

      4.2 The Mortgagor with full title guarantee assigns to the Bank all
amounts now or hereafter owing to the Mortgagor by way of:-         (a) rent
(but excluding ground rent, service charge and any sums payable in respect of
any services provided to any tenant or payable in respect of insurance premiums)
by any tenant (whether present or future) of the Mortgaged Property;         (b)
licence fee by any licensee (whether present or future) of the Mortgaged
Property;         (c) service charge and sums payable in respect of services
provided to any tenant or payable in respect of insurance premiums by any tenant
(whether present or future) of the Mortgaged Property;         (d) rent deposit
and purchase deposit; and         (e) any other amounts (including without
limitation ground rents, rent charges, and dilapidations) payable by any tenant
licensee or occupier (in any such case whether present or future) of the
Mortgaged Property,         and in each case the proceeds thereof and all rights
to recover such amounts and, subject to reassignment on payment of the Secured
Obligations.        



7

 

 



4.3 The Mortgagor with full title guarantee charges as a continuing security for
the payment to the Bank of the Secured Obligations:         (a) by way of fixed
charge all present and future amounts owing to the Mortgagor by way of rent (but
excluding ground rent, service charge and any sums payable in respect of
services provided to any tenant or payable in respect of insurance premiums) by
any tenant (whether present or future) of the Mortgaged Property (and the
proceeds thereof);         (b) by way of fixed charge all present and future
amounts owing to the Mortgagor by way of licence fee by any licensee (whether
present or future) of the Mortgaged Property (and the proceeds thereof);        
(c) by way of fixed charge all present and future amounts owing to the Mortgagor
in respect of service charge and sums payable in respect of services provided to
any tenant or payable in respect of insurance premiums by any tenant (whether
present or future) of the Mortgaged Property (and the proceeds thereof);        
(d) by way of fixed charge all present and future amounts owing to the Mortgagor
by way of insurance claims in connection with the Mortgaged Property (and the
proceeds thereof);         (e) by way of fixed charge all present and future
amounts owing or which may become owing to the Mortgagor under any building,
construction or development contract entered into in connection with the
Mortgaged Property or by virtue of the Mortgagor’s rights under any retention or
other trusts in connection therewith, whether or not any certificate as to the
amount due has been issued in respect thereof (and the proceeds thereof);      
  (f) by way of fixed charge all present and future book and other debts other
monetary claims and choses in action owing or belonging to the Mortgagor and
arising in connection with the Mortgaged Property or any business at any time
carried on thereat (insofar as not charged by 4.3(a) - 4.3(e) inclusive)
(including without limitation any ground rents, rent charges, rent deposits,
purchase deposits, dilapidations and monies payable to the Mortgagor pursuant to
any Enfranchising Legislation) (and in each case the proceeds thereof); and    
    (g) by way of floating charge all the Mortgaged Chattels.       4.4 The
Mortgagor with full title guarantee assigns to the Bank the goodwill of the
business (if any) now or at any time hereafter carried on by the Mortgagor at
the Mortgaged Property and the full benefit of the Mortgaged Licences (if any)
and also the full right to recover and receive all compensation which may at any
time become payable to the Mortgagor by virtue of the Licensing Act 2003 or any
other statutory enactment, subject to re-assignment upon payment of all the
Secured Obligations.       4.5       (a) The Mortgagor with full title guarantee
assigns to the Bank the benefit of all guarantees or covenants by any surety or
sureties of any of the lessee’s obligations under any existing lease or
underlease of the Mortgaged Property, subject to re-assignment upon payment of
all the Secured Obligations.         (b) The Mortgagor shall at any time if and
when required by the Bank execute to the Bank or as the Bank shall direct an
assignment or assignments of the benefit of all guarantees or covenants by any
surety or sureties of any of the lessee’s obligations under any lease or
underlease of the Mortgaged Property hereafter granted to secure the Secured
Obligations, such assignments to be prepared by or on behalf of the Bank at the
cost of the Mortgagor and to contain all such clauses for the benefit of the
Bank as the Bank may require.       4.6 Where the Mortgagor (by virtue of an
estate or interest in the Mortgaged Property) is or becomes entitled to a share
or shares in any company connected with the Mortgaged Property:         (a) the
Mortgagor with full title guarantee charges by way of fixed charge the
entitlement to such share or shares, and such share or shares when issued and
all rights, benefits and advantages at any time arising in respect of the same
(hereinafter called the “Share(s)”) as a continuing security for the payment to
the Bank of the Secured Obligations; and         (b) subject to the rights of
the holder(s) for the time being of any Prior Mortgage(s), the Mortgagor shall
(if the Bank so requires) transfer the Share(s) to the Bank or as the Bank shall
direct and shall deposit the certificate(s) relating to the Share(s) with the
Bank.

 



8

 

 



4.7 The Mortgagor with full title guarantee assigns to the Bank the Intellectual
Property Rights that arise in connection with the business (if any) now or at
any time hereafter carried on by the Mortgagor at the Mortgaged Property,
subject to re-assignment on payment of all the Secured Obligations.     4.8 If
there are two or more parties comprised in the expression the “Mortgagor”, each
of such parties with full title guarantee hereby charges and assigns all such
party’s estate, rights, title and interest in the Mortgaged Assets to secure
payment of the Secured Obligations.     4.9 The security hereby constituted
shall extend to all beneficial interests of the Mortgagor in the Mortgaged
Assets and to any proceeds of sale or other realisation thereof or of any part
thereof.     4.10 Paragraph 14 of Schedule B1 to the Insolvency Act 1986 shall
apply to the floating charge created by this Mortgage.     4.11 The Mortgagor
represents and warrants that, at the date that the Mortgagor executes this
Mortgage, the Mortgagor has made full disclosure in writing to the Bank of:    

  (a) any information relating to each part of the Mortgaged Assets and each
right held by any other person in relation to any part of the Mortgaged Assets
which, in each case, would be material to the Bank in relation to the
appropriateness or adequacy of any part of the Mortgaged Assets as security for
the Secured Obligations; and         (b) each matter in respect of which the
Bank has requested information from the Mortgagor in connection with this
Mortgage.      



5. RESTRICTIONS AND WARRANTIES       5.1 The Mortgagor shall not without the
prior written consent of the Bank:         (a) sell, assign, license,
sub-license, discount, factor or otherwise dispose of or deal in any other way
with, the Mortgaged Assets (other than the Mortgaged Chattels) subject as
provided in clause 5.5 (a);         (b) sell or otherwise dispose of all or any
part of the Mortgaged Chattels except by way of sale, assignment, licence or
sub-licence in the ordinary course of business;     (c) create or permit to
subsist or arise any mortgage, debenture, hypothecation, charge, assignment by
way of security, pledge or lien or any other encumbrance or security whatsoever
(other than the Prior Mortgage(s) and a lien over any Chattels arising by
operation of law in the ordinary course of the Mortgagor’s business as conducted
during the 12 months preceding the date when the lien first came into existence)
over all or any part of the Mortgaged Assets; or     (d) enter into any
contractual or other agreement or arrangement which has or may have an economic
effect similar or analogous to any such encumbrance or security as would be
prohibited by sub-clause 5.1 (c).   5.2 The Mortgagor hereby requests the Chief
Land Registrar to register the following restriction on the Proprietorship
Register of any registered land forming part of the Mortgaged Property:        
“RESTRICTION     No disposition of the registered estate by the proprietor of
the registered estate or by the proprietor of any registered charge is to be
registered without a written consent signed by the proprietor for the time being
of the charge dated           in favour of Lloyds TSB Bank pic referred to in
the Charges Register.”       5.3 The Mortgagor represents and warrants to the
Bank, and so that each such representation and warranty shall be deemed to be
repeated on each day during the continuance of this security, that, except to
the extent disclosed by the Mortgagor to the Bank in writing prior to the date
hereof:         (a) the Mortgagor has not made any election pursuant to
paragraph 2 of schedule 10 to the Value Added Tax Act 1994 in relation to or
affecting any part of the Mortgaged Property;      



 



9

 

 

  (b) so far as the Mortgagor is aware after making due and careful enquiry the
charges and assignments contained in clause 4 do not infringe any intellectual
property rights whether registered or unregistered whatsoever;         (c) no
circumstances have occurred during the Mortgagor’s ownership of the Mortgaged
Property and, so far as the Mortgagor is aware after making due and careful
enquiry no circumstances occurred before the Mortgagor’s ownership of the
Mortgaged Property which have led or could lead to a competent authority or a
third party taking any action or making a claim under any Environmental Law
(including the requirement to clean up or remedy in any other way any
contaminated part of the environment or the revocation, suspension, variation or
non-renewal of any Environmental Licence) or which have led or could lead to the
Mortgagor having to take action to avert the possibility of any such action or
claim; and          (d) the Mortgagor is solely and beneficially interested in
the Mortgaged Assets.       5.4 The Mortgagor shall not make or revoke such an
election as is referred to in sub-clause 5.3(a) in relation to any part of the
Mortgaged Property without the Bank’s prior written consent or unless the Bank
requests the Mortgagor to do so, in which case the Mortgagor shall immediately
make or revoke (as the case may be) such an election in relation to any part of
the Mortgaged Property that the Bank considers appropriate and give valid
notification of it to H.M. Revenue and Customs.       5.5       (a) Sub-clause
5.1(a) shall not prevent the Mortgagor without such consent as is referred to in
that clause collecting:

 

    (i) the rents, fees, service charges, sums, deposits or other amounts
referred to in sub-clause 4.2 or the proceeds thereof; or             (ii) the
proceeds of the book and other debts, monetary claims and choses in action,
rentals or other payments referred to in sub-clause 4.3,             in the
ordinary course of business and paying the same into the Mortgagor’s account(s)
with the Bank in accordance with sub-clause 5.5(b). Where the Bank makes a
payment at the request of the Mortgagor which is debited to any account with the
Bank which is for the time being in credit, the Bank shall be taken to have
given any necessary consent for the purposes of clause 5.1(a) to such payment
unless such payment was made as a result of some mistake of fact on the part of
the Bank;



 



  (b) The Mortgagor shall pay into its account or accounts with the Bank:      
      (i) the rents, fees, service charges, sums, deposits and other amounts
referred to in sub-clause 4.2 and the proceeds thereof; and             (ii) the
proceeds of the book and other debts, monetary claims and choses in action,
rentals and other payments referred to in sub-clause 4.3,             provided
that (where relevant) the Bank shall be deemed to receive the rentals and other
amounts referred to in sub-clauses 4.2 and 4.3 (a),(b),(c),(d) and (f) pursuant
to the assignment or fixed charge respectively contained therein and not
pursuant to the charges over the Mortgaged Property or as mortgagee in
possession.         (c) The Mortgagor declares that all such proceeds received
or obtained by the Mortgagor or on the Mortgagor’s behalf but which are not so
paid or transferred into that account or accounts shall be received and held by
the Mortgagor on trust for the Bank.       6. FURTHER ASSURANCE       6.1 The
Mortgagor shall at any time if and when required by the Bank execute and deliver
to the Bank or as the Bank shall direct such further legal or other assignments,
mortgages, securities, charges, agreements and other legal documentation as the
Bank shall require of and on all or any of the Mortgaged Assets to secure
payment of the Secured Obligations. Such assignments, mortgages, securities,
charges agreements or other legal documentation shall be prepared by or on
behalf of the Bank at the cost of the Mortgagor and shall contain all such
clauses for the benefit of the Bank as the Bank may require including without
limitation if so required by the Bank, in the case of a mortgage or charge on
the Mortgaged Property, any such clauses as are contained in any of the Bank’s
standard forms of mortgage from time to time.

 





10

 

 

6.2 The Mortgagor shall at any time if and when required by the Bank and at the
Mortgagor’s cost give notice to such persons as the Bank may require of the
assignments, mortgages and charges hereby effected and any such further legal or
other assignments, mortgages, securities, charges, agreements and other legal
documentation, and shall take do or execute such steps, acts, deeds, documents
and things as the Bank may consider necessary or desirable to give effect to and
procure the perfection, of the security intended to be granted by this Mortgage
or any such further legal or other assignments, mortgages, securities, charges,
agreements or other legal documentation.       7. BANK’S POWERS OF SALE AND
LEASING     7.1      

  (a) The powers and remedies conferred on mortgagees by the Law of Property Act
1925 shall apply to this Mortgage but without the restriction on the exercise of
the power of sale imposed by Section 103 of that Act and the statutory powers of
leasing conferred on the Bank shall be extended so as to authorise the Bank to
lease and make agreements for leases at a premium or otherwise and to accept
surrenders of leases and grant options as the Bank shall think expedient,
without the need to observe any of the provisions of Sections 99 and 100 of the
said Act.         (b) The Bank in exercising its statutory power of sale and any
receiver appointed by the Bank in exercising his powers under this Mortgage
shall be at liberty to sell at such price and on such terms and conditions as it
or he in its or his sole discretion thinks fit, and shall not be under any duty
or obligation to obtain the best or any particular price.         (c) Neither
the Bank nor any such receiver shall be liable to the Mortgagor or any other
person for any loss, damage, cost, expense or liability which the Mortgagor or
any such person may suffer or incur as a direct or indirect result of the Bank
exercising its statutory power of sale, as hereby varied or extended, or such
receiver exercising his powers under this Mortgage.       7.2 In favour of a
purchaser the Secured Obligations shall be deemed to have become due on the day
on which demand for payment thereof is made by the Bank and the statutory power
of sale as hereby varied or extended shall be exercisable from and after that
date, which date (without prejudice to the equitable right to redeem) shall be
the redemption date.       8. MORTGAGOR’S POWERS OF LEASING AND LICENSING      
The Mortgagor shall not, without the prior written consent of the Bank, in
relation to any of the Mortgaged Property:         (a) exercise the statutory
powers and any other powers of leasing, letting, entering into agreements for
leases or lettings and accepting or agreeing to accept surrenders of leases; or
        (b) part with possession of the Mortgaged Property or grant any lease,
tenancy, licence, right or interest to occupy the Mortgaged Property; or        
(c) amend or confer upon any person any lease, tenancy, licence, right or
interest to occupy the same or any part thereof or grant any licence or
permission to assign, underlet or part with possession of the same or any part
thereof.       9. APPOINTMENT OF AN ADMINISTRATOR AND APPOINTMENT AND POWERS OF
A RECEIVER       9.1 At any time after the Bank shall have demanded payment of
any of the Secured Obligations or the Mortgagor shall have requested it so to do
or an Insolvency Event shall have occurred (upon the happening of which the
security created by this Mortgage shall be immediately enforceable) the Bank
shall have power in writing under the hand of any official of the Bank
authorised by the Bank from time to time, or any person authorised by any such
official in writing, to appoint, any person or persons as the Bank thinks fit to
be, where so entitled as referred to in sub clause 28.10, an administrator or
joint administrators or several administrators or joint and several
administrators of the Mortgagor or alternatively a receiver or joint receivers
or severaL receivers or joint and several receivers of the Mortgaged Assets to
act, in the case of two or more receivers, jointly, severally or jointly and
severally in relation to any part of the Mortgaged Assets and to the extent
permitted by law similarly to remove any such receiver and to appoint another or
others in his place.

 



11

 



 

9.2 If the Bank excludes any part of the Mortgaged Assets from the appointment
of any receiver, the Bank may subsequently extend that appointment (or that of
any receiver replacing such receiver) to such excluded part of the Mortgaged
Assets.     9.3 Any such receiver at the cost of the Mortgagor may, in the name
of or on behalf of the Mortgagor or at his option in the name of the Bank (but
only with the specific approval in writing of the Bank) or at his option in his
own name (and in any case notwithstanding any administration or liquidation of
the Mortgagor), do or omit to do anything which the Mortgagor could do or omit
to do in relation to the Mortgaged Assets or the Chattels or any of them and (in
addition) may exercise in relation thereto all or any of the powers specified in
Schedule 1 to the Insolvency Act 1986 (notwithstanding that such receiver may
not be an administrative receiver), and in particular (but without prejudice to
the generality of the foregoing) any such receiver may:

 

  (a) deal with, take possession of, cultivate, collect and get in the Mortgaged
Assets or the Chattels;         (b) carry on, manage, develop or diversify or
concur in carrying on, managing, developing or diversifying any business of the
Mortgagor at any time carried on by the Mortgagor at the Mortgaged Property, and
for any of those purposes receive, retain or use any Chattels and any proceeds,
books or records of such business and carry out or complete (with or without
modification) on the Mortgaged Property any works of demolition, building,
repair, construction, furnishing or any project or development in which the
Mortgagor was engaged;         (c) raise or borrow any money from or incur any
other liability to the Bank or any other person and on such terms as to interest
or otherwise and with or without security as such receiver may think expedient,
and so that any such security may, with the prior consent of the Bank, be or
include a charge on the Mortgaged Assets ranking either in priority to or pari
passu with or after the security hereby created;         (d) forthwith and
without the restriction imposed by Section 103 of the Law of Property Act 1925
sell, realise, dispose of or concur in selling, realising or disposing of (but
where necessary with the leave of the Court) and without the need to observe any
of the provisions of Sections 99 and 100 of the said Act let or concur in
letting or surrender or concur in surrendering or accept surrenders of leases or
tenancies of all or any part of the Mortgaged Assets;         (e) carry any
sale, exchange, realisation, disposal, lease, tenancy or surrender of the
Mortgaged Assets into effect by conveying, transferring, assigning, leasing,
letting, surrendering or accepting surrenders in the name and on behalf of the
Mortgagor (or other the estate owner) and so that covenants and contractual
obligations may be granted in the name of and so as to bind the Mortgagor (or
other the estate owner), so far as such receiver may consider it necessary,
appropriate or expedient for the exercise of the powers conferred by this
Mortgage so to do. Any such sale, exchange, realisation, disposal, lease,
tenancy or surrender may be for cash, debentures or other obligations, shares,
stock or other valuable consideration and may be payable in a lump sum or by
instalments spread over such period as such receiver shall think fit, and so
that any consideration received or receivable shall forthwith be and become
charged with the payment of the Secured Obligations. Plant, machinery and other
fixtures may be severed and sold separately from the premises containing them
without the consent of the Mortgagor being obtained thereto;         (f) obtain
(by way of application or otherwise) any approval, permission, consent and
licence (including any Environmental Licence, planning permission and building
regulation approval), enter into and perform contracts and arrangements,
purchase materials and incur any type of obligation;

 

(g)

 

    (i) promote the formation of a subsidiary or subsidiaries of the Mortgagor
with a view to such subsidiary or subsidiaries purchasing, leasing, licensing or
otherwise acquiring interests in or the use of the Mortgaged Assets and the
Chattels or with a view to such subsidiary or subsidiaries engaging employees or
providing management or other services in connection therewith or for any other
purpose or function which may be regarded as necessary or appropriate by such
receiver from time to time;

 

12

 

  

    (ii) arrange for such subsidiary or subsidiaries to trade or cease to trade
as such receiver may think fit from time to time; and             (iii) arrange
for the purchase, lease, licence or acquisition of the Mortgaged Assets and the
Chattels by such subsidiary or subsidiaries on a basis whereby the consideration
may be cash, shares, debentures, loan stock, convertible loan stock or other
securities, shares of profits or sums calculated by reference to profits or
turnover, royalties, licence fees or otherwise howsoever and whether or not
secured on the assets of the subsidiary or subsidiaries, and whether or not such
consideration is payable or receivable in a lump sum or by instalments spread
over such period as such receiver may think fit;

 

  (h) take any proceedings in relation to the Mortgaged Assets in the name of
the Mortgagor or otherwise as may seem expedient, including (without prejudice
to the generality of the foregoing) proceedings for the collection of rent in
arrears at the date of his appointment;         (i) enter into any agreement or
make any arrangement or compromise as such receiver shall think expedient in
respect of the Mortgaged Assets or the Chattels;         (j) exercise the
Mortgagor’s rights under any rent review clause in respect of the Mortgaged
Property or grant or apply for any new or extended tenancy thereof;         (k)
make and effect repairs to and renewals and improvements of the Mortgaged
Chattels;         (l) insure the Mortgaged Assets and the Chattels and/or
maintain or renew any insurances of the same on such terms as such receiver
shall think fit or as the Bank shall from time to time direct;         (m)
appoint managers, agents, officers and employees for any of the aforesaid
purposes at such salaries and for such periods as such receiver may determine
and dismiss any of the same;         (n) adopt any contracts of employment
entered into between the Mortgagor and any of its employees with such variations
to the contract as such receiver may think fit and dismiss any such employees;  
      (o) cause the Mortgagor to grant such powers of attorney or appoint agents
(for any of the aforesaid purposes) as such receiver may from time to time think
expedient;         (p) do all such things as may be thought necessary for the
management of the affairs, business and property of the Mortgagor;         (q)
grant, vary and release easements and other rights over (the) Mortgaged Property
and impose, vary or release covenants affecting the Mortgaged Property and agree
that the Mortgaged Property may be subject to any easements or covenants;      
  (r) purchase any freehold and leasehold properties and other capital assets if
such receiver considers it would be conducive to realisation of the Bank’s
security to do so; and         (s) do all such other acts and things as may from
time to time be considered by such receiver to be incidental or conducive to any
of the matters or powers aforesaid or otherwise incidental or conducive to the
realisation of the Bank’s security or the exercise of his functions as receiver.

 

9.4 Sub-section 109(8) of the Law of Property Act 1925 shall not apply and all
money received by such receiver shall (subject in relation to each paragraph
below to any claims having priority to the matter therein described) be applied:

 

  (a) first in payment of his remuneration and the costs of realisation
including all costs and expenses of or incidental to any exercise of any power
hereby conferred;

 

13

 

  

  (b) secondly (if such receiver thinks fit, but not otherwise) in or towards
payment of all or any of the matters referred to in paragraphs (i), (ii), (iii)
and (iv) of Sub-section 109(8) of the Law of Property Act 1925 as he in his
absolute discretion shall decide; and         (c) thirdly in or towards
satisfaction of the Secured Obligations.

 

9.5 Any such receiver shall at all times and for all purposes be deemed to be
the agent of the Mortgagor which alone shall be responsible for his acts or
defaults and for his remuneration.     9.6 Any such receiver shall be entitled
to remuneration for his services and the services of his firm at a rate or rates
or in an amount or amounts as may from time to time be agreed between the Bank
and such receiver or (in default of agreement) as may be appropriate to the work
and responsibilities involved upon the basis of charging from time to time
adopted by such receiver in accordance with the current practice of such
receiver or his firm and without in either such case being limited by the
maximum rate specified in Section 109(6) of the Law of Property Act 1925.    
9.7 If the Bank shall appoint more than one receiver the powers given to a
receiver hereby and by statute shall be exercisable by all or any one or more of
such receivers and any reference in this Mortgage to “receiver” shall be
construed accordingly.     9.8 The powers conferred by this clause 9 shall be in
addition to all powers given by statute to the Bank or to any such receiver.    
9.9 Only money actually paid by such receiver to the Bank shall be capable of
being applied by the Bank in or towards satisfaction of the Secured Obligations.
    10. PROTECTION OF THIRD PARTIES     10.1 No person (each a “Third Party”,
including any insurer, assurer, purchaser or security holder) dealing with the
Bank or any receiver appointed by it or their respective employees and agents
need enquire:

 

  (a) whether any right exercised or purported to be exercised by the Bank, such
receiver or their respective employees and agents, has become exercisable; or  
      (b) whether any of the Secured Obligations are due or remains outstanding;
or         (c) as to the propriety or regularity of anything done (including any
sale, dealing or application of money paid, raised or borrowed) by the Bank,
such receiver or their respective employees and agents.

 

10.2 Each of those things shall (as between the Third Party on the one hand and
the Bank or any receiver appointed by it or their respective employees or agents
on the other hand) be deemed to be exercisable, due, outstanding, proper,
regular and within the terms of this Mortgage (as the case may be) and be fully
valid and effective.     10.3 All the protections to purchasers contained in
Sections 104 and 107 of the Law of Property Act 1925 and to persons contained in
Section 42(3) of the Insolvency Act 1986 apply to each Third Party.     10.4 The
Bank, any receiver appointed by it and their respective employees and agents may
give receipts to any Third Party. The Mortgagor agrees that each receipt shall
be an absolute and conclusive discharge to such Third Party and shall relieve
such Third Party of any obligations to see to the application of any assets paid
or transferred to or by the direction of the Bank, such receiver, employee or
agent.     11. COVENANTS       The Mortgagor shall:

 

  (a) cultivate and manage any Agricultural Land in a good and proper and
husbandlike manner;         (b) pay the rent and other outgoings reserved or
payable under any lease under which the Mortgaged Property is held by the
Mortgagor and any rent-charge or other outgoing charged upon the Mortgaged
Property, and produce to the Bank on demand any receipt for such payment, and
further perform and observe all covenants, regulations and agreements on the
part of the lessee and conditions contained in any such lease;

 

14

 

  

  (c) comply with all covenants, restrictions, requirements, provisions,
conditions, laws and regulations affecting the Mortgaged Property (including the
use and enjoyment of it);         (d) comply with all relevant licences,
consents, permissions and conditions from time to time granted or imposed by the
Planning Acts and not without the prior written consent of the Bank give any
undertaking to or enter into any agreement with any relevant planning authority
affecting the Mortgaged Property;         (e) not make or consent to the making
of any application for planning permission or any other application under the
Planning Acts affecting the Mortgaged Property unless either the Bank has
consented in writing to such application being made or a copy of the proposed
application has been sent to the Bank at least one month before the date of the
application and the Bank has raised no objection to the making of the
application;         (f) forthwith upon receipt of any permission, notice,
order, proposal or recommendation given or issued by any competent planning
authority to the owner or occupier of the Mortgaged Property or any notice under
Section 146 of the Law of Property Act 1925 or otherwise from any superior
landlord of the Mortgaged Property, forward the same or a true copy thereof to
the Bank;         (g) not demolish or remove any part of the Mortgaged Property
nor sever or remove from the Mortgaged Property any trade or other fixtures or
fixed plant and machinery for the time being thereon except for the purpose of
renewing or replacing the same by trade or other fixtures or fixed plant and
machinery of equal or greater value;         (h) permit the Bank or its agents
at any time to enter upon the Mortgaged Property for the purpose of establishing
whether or not the Mortgagor is complying fully with its obligations under this
Mortgage or of inspecting the Mortgaged Assets;         (i) not do or cause or
permit to be done or omit to do anything which may in any way depreciate
jeopardise or otherwise prejudice the value to the Bank or marketability of the
security hereby created by this Mortgage or of the Mortgaged Property;        
(j) not (without the prior written consent of the Bank) incur any expenditure or
liabilities of an exceptional or unusual nature (including without limitation
any expense in carrying out any development pursuant to a planning permission
unless a copy of the relevant planning permission has been sent to the Bank at
least one month before the date of commencement of such development and the Bank
has raised no objection to such development);         (k) notify the Bank
immediately on the occurrence of an Insolvency Event;         (l) where the
Mortgaged Property is held under a lease:

 

    (i) notify the Bank forthwith if the Mortgaged Property becomes subject to
an Estate Management Scheme pursuant to Chapter IV of Part I of the Leasehold
Reform, Housing and Urban Development Act 1993, and provide a copy of the scheme
deed as approved by the relevant leasehold valuation tribunal;             (ii)
notify the Bank before exercising (whether individually or collectively with
others) any right conferred upon the Mortgagor in relation to the Mortgaged
Property by Enfranchising Legislation and supply to the Bank such information as
it may reasonably require in relation to the exercise of such right;            
(iii) not without the prior written consent of the Bank agree the terms of any
new lease of the Mortgaged Property (with or without any further property) to be
granted to the Mortgagor pursuant to any Enfranchising Legislation or otherwise;
            (iv) if as a result of the exercise of any rights conferred by
Enfranchising Legislation or otherwise the freehold interest or any intermediate
reversionary interest in the Mortgaged Property becomes vested in a third party
on behalf of the Mortgagor (with or without others), forthwith supply to the
Bank particulars of such third party and (where such third party is a body
corporate) details of any shares therein to be issued to the Mortgagor, and
deliver the share certificate in respect thereof to the Bank when received; and

 

15

 

 

    (v) at its own cost take such further action as the Bank may require in
relation to the security granted by this Mortgage;

 

  (m) where the Mortgaged Property or any part of it is or {without prejudice to
clause 8) becomes subject to any tenancy:

 

    (i) forthwith notify the Bank on receipt of (and provide to the Bank a copy
of) any notices received from any tenant of the Mortgaged Property pursuant to
the provisions of any Enfranchising Legislation;             (ii) not serve upon
any tenant of the Mortgaged Property a notice pursuant to the provisions of any
Enfranchising Legislation unless the Bank has consented in writing thereto;    
        (iii) serve such notices in such form and take such other steps as the
Bank may reasonably require following the exercise by any tenant of the
Mortgaged Property of any rights arising under Enfranchising Legislation;      
      (iv) not enter into any agreement to grant a new lease to any tenant of
the Mortgaged Property pursuant to or in consequence of the operation of any
Enfranchising Legislation unless the Bank has consented in writing thereto; and
            (v) not enter into any agreement pursuant to or in consequence of
the operation of any Enfranchising Legislation to transfer to any person or
persons the Mortgagor’s interest in the Mortgaged Property subject to this
Mortgage unless the Bank has consented in writing thereto and (if such consent
be given or be deemed to be given as hereinafter provided) to provide to the
Bank such information in respect of any such transfer and its terms (including
the identity of the transferees) as the Bank may reasonably require,

 

provided that in all cases in this sub-clause (m) where the Bank’s consent in
writing is required before the Mortgagor may take further action the Bank’s
consent to such action shall be deemed to be granted if the Bank has not raised
any objection to such action within one month of the date of the relevant
request to the Bank for such consent. Provided that the Mortgagor must at all
times use its best endeavours (and at no cost to the Bank) to obtain the maximum
compensation permitted under the relevant Enfranchising Legislation from any
person or persons exercising any rights under such legislation.

 

  (n) if any notice (whether agreed or unilateral) is registered against the
title of all or part of the Mortgaged Property, give to the Bank full
particulars of the circumstances relating to such registration and, if such
notice shall have been registered in order to protect a purported interest the
creation of which is contrary to the obligations of the Mortgagor under this
Mortgage, immediately at the Mortgagors expense take such steps as the Bank
requires to ensure that the notice is withdrawn or cancelled; and         (o) if
the Bank so requires, deposit with the Bank, and the Bank during the continuance
of this Mortgage shall be entitled to hold and retain (unless held by the
holders for the time being of a Prior Mortgage), all deeds and documents of
title relating to the Mortgaged Property.

 

12. REPAIR AND INSURANCE     12.1 The Mortgagor shall:

 

  (a) keep the Mortgaged Assets in a good state of repair;

 

16

 

 

  (b) insure and keep insured the Mortgaged Assets with reputable insurers and
on terms (for the time being) approved by the Bank (making such amendments
thereto as the Bank may from time to time require) against loss or damage by
fire, by terrorist damage and by such other risks and contingencies as may from
time to time be required by the Bank in their full reinstatement value for the
time being in the joint names of the Mortgagor and the Bank or with the interest
of the Bank endorsed on the policy or policies or noted, as the Bank may
require;         (c) (unless deposited with the holder(s) for the time being of
the Prior Mortgage(s), or unless the insurance to which such policy or policies
relate and which was approved by the Bank was effected by a landlord with the
respective interests of the Mortgagor and the Bank endorsed or noted thereon),
deposit the relevant policy or policies with the Bank;         (d) duly pay all
premiums and sums payable in relation to such insurance and produce the receipts
therefor to the Bank within seven days of their becoming due and payable; and  
      (e) ensure that the relevant policy or policies remain valid at all times.
      12.2             (a) If default shall at any time be made by the Mortgagor
in keeping the Mortgaged Assets or any part thereof in a good state of repair,
or in effecting or keeping up any such insurance, or in paying any rent or other
outgoings or dilapidations or in producing to the Bank any such policy or
receipt or, where the Mortgaged Property is or includes Agricultural Land, in
cultivating or managing the same or any part thereof in a good and proper and
husbandlike manner, it shall be lawful for but not obligatory on the Bank (as
the case may require) to repair and maintain or cultivate and manage the same
with power to enter the Mortgaged Property for that purpose or to pay such rent
and other outgoings and dilapidations or to effect or renew any such insurance
as aforesaid as the Bank shall think fit, and any sums paid by the Bank for any
such purpose shall be repayable by the Mortgagor to the Bank on demand with
interest computed and payable as provided in clauses 2 and 3 from the date of
payment by the Bank as aforesaid, and pending payment shall be secured hereby.  
      (b) All money which may at any time be received or receivable under any
such policies of insurance (or any other insurances covering any of the
Mortgaged Assets) shall be held in trust for the Bank and (at the Bank’s option)
the Mortgagor shall pay such money to the Bank or shall apply the same in
replacing, restoring or reinstating the buildings, fixtures and assets destroyed
or damaged.

 

12.3 Any sum paid by the Bank to the lessor of any lease under which the
Mortgaged Property is held (or under any superior lease) in settlement of any
claim made by the lessor for any rent or other outgoings or dilapidations
reserved or payable or alleged to be reserved or payable under the lease shall
be deemed to be a payment properly made under the terms of clause 12.2(a)
(whether or not actually due to the lessor and whether or not disputed by the
Mortgagor) provided that such payment was made by the Bank in good faith for the
purpose of avoiding, compromising or terminating any proceedings for forfeiture,
or otherwise for the purpose of preserving or enforcing the security hereby
created.     12.4 The Mortgagor authorises the Bank in the Mortgagor’s name and
on the Mortgagor’s behalf to make any claim against the insurer under any part
of any insurance policy relating to the Mortgaged Assets and to admit,
compromise or settle such claim or any liability relating to any such claim or
any potential claim.     12.5 The Mortgagor also authorises the Bank to receive
any amounts payable or received in respect of any insurance policy or claim
under any insurance policy relating to the Mortgaged Assets and to give a good
discharge to the insurer in respect of such amounts.     13. MORTGAGED LICENCES
    13.1 The Mortgagor shall at its own expense obtain and maintain all
licences, permits, consents and authorisations required in connection with any
business at any time carried on at the Mortgaged Property.     13.2 If any
Mortgaged Licences are held in connection with any business at any time carried
on at the Mortgaged Property, the following shall apply:

 

  (a) the Mortgagor shall at its own expense conform to all orders, regulations
and notices made by the licensing authority, the licensing justices or any other
authority concerning the Mortgaged Assets and the said business, and apply for
and use its best endeavours to obtain whenever necessary proper renewals or
regrants of the Mortgaged Licences, and shall not surrender, abandon or transfer
to any person any of the Mortgaged Licences or remove the same or any of them to
any other premises or do or permit any act or thing whereby the renewal of any
such licences may be refused or discontinued or whereby the said business or the
goodwill thereof or the letting or sale of the Mortgaged Property may be
prejudicially affected, and shall upon demand by or on behalf of the Bank
deliver to the Bank or as the Bank shall direct the Mortgaged Licences and give,
do and execute all notices, acts, instruments and things necessary or convenient
for transferring the same or any of them to or vesting the same in the Bank or
its nominee or nominees, or withdrawing from the books of H.M. Revenue and
Customs the entry of the Mortgagor as carrying on the business carried on upon
the Mortgaged Property;

 

17

 

  

  (b) all money received by the Bank as compensation awarded in respect of the
refusal of the licensing authority, the licensing justices or any other
authority concerning the Mortgaged Assets to renew the Mortgaged Licences or any
of them shall be applied first in payment of the costs incurred by the Bank
under this Mortgage, secondly in or towards satisfaction of the other Secured
Obligations and subject thereto shall be held in trust for the Mortgagor;      
  (c) the Mortgagor shall forthwith upon the receipt of any order, direction or
notice from the licensing authority, the licensing justices or any other
authority affecting the Mortgaged Assets forward the same or a true copy thereof
to the Bank;         (d) the Mortgagor further covenants with the Bank in the
manner following:

 

    (i) the Mortgagor shall pay all charges which may be imposed in respect of
the Mortgaged Licences or any of them by virtue of the, the Licensing Act 2003
or any other statutory enactment, and in default the Bank or any receiver may
pay all such costs charges and expenses;             (ii) the Mortgagor shall
from time to time at the request of the Bank endeavour to procure the transfer
of any of the Mortgaged Licences which may be held by nominees on behalf of or
in trust for the Mortgagor to such other person or persons as the Bank may
approve or appoint, and shall not permit the transfer of such licences to any
person or persons not approved by the Bank;             (iii) the Mortgagor
shall keep the Mortgaged Licences and every renewal or regrant thereof and any
new licences granted in respect of the Mortgaged Assets insured against
forfeiture or refusal to renew in the name of the Bank for a sum and in an
office to be approved by the Bank in writing, and shall deposit the relevant
policy or policies with the Bank and shall duly pay all premiums and sums of
money payable for this purpose and produce the receipts therefor to the Bank
within seven days of their becoming due and payable. In the case of the
Mortgagor making default in that behalf, the Bank may pay all premiums and sums
of money for effecting or keeping in force the said insurance. If any other
policies of insurance cover the Mortgaged Licences and/or their renewal or
regrant as aforesaid, the Mortgagor shall hold any sums received under such
policies in trust for the Bank and shall pay the same to the Bank on demand;    
        (iv) if the Mortgaged Licences or any of them shall at any time be
vested in a nominee of the Mortgagor, the Mortgagor shall procure that all
covenants by the Mortgagor herein contained shall be performed and fulfilled by
any such nominee; and             (v) all sums, costs and expenses paid or
incurred by the Bank under the powers conferred by this clause shall be paid by
the Mortgagor to the Bank on demand with interest computed and payable as
provided in clauses 2 and 3 from the time or respective times of the same having
been paid or incurred by the Bank or the receiver as the case may be, and
pending payment shall be secured hereby; and

 

  (e) without limiting the generality of clause 15, the power of attorney
contained in that clause shall authorise the attorney or attorneys for and in
the name of the Mortgagor or otherwise:

 

    (i) to assign and transfer the Mortgaged Licences to any purchaser or
purchasers of the Mortgaged Assets or to such other person or persons as the
Bank shall direct;

 

18

 

  

    (ii) to attend before the relevant authorities and to sign all such notices
and other documents and to do all such other acts and things for and in the
name, place and stead and on behalf of the Mortgagor or otherwise in order to
obtain protection for, or the transfer of the Mortgaged Licences to, such
purchaser or purchasers or other person or persons as aforesaid, and to appeal
against any refusal by any authority in respect of any grant or transfer or any
renewal of any of the Mortgaged Licences or any order, regulation or direction
made by any authority in respect of the Mortgaged Licences;             (iii) to
sign all necessary notices and make all necessary applications for the purpose
of obtaining the renewal, grant or regrant of any of the Mortgaged Licences; and
            (iv) generally to execute all such instruments and to give or sign
all such notices as the attorney shall think fit as fully and effectually to all
intents and purposes whatsoever as the Mortgagor could do personally.

 

14. ENVIRONMENTAL OBLIGATIONS       The Mortgagor shall:

 

  (a) obtain all Environmental Licences applicable to the Mortgaged Assets and
any business of the Mortgagor carried on at the Mortgaged Property and comply
with the terms and conditions of the same;         (b) comply with all
Environmental Laws applicable to the Mortgaged Assets and any business of the
Mortgagor carried on at the Mortgaged Property and not permit a contravention of
the same;         (c) notify the Bank of the receipt of and content of all
claims, notices or other communications in respect of any alleged breach of any
Environmental Law or the terms and conditions of any Environmental Licence which
may have a material adverse effect on the market value of the Mortgaged Assets
or on the value of any business carried on by the Mortgagor at the Mortgaged
Property, and forthwith take such steps as the Bank may direct to remedy or stop
such alleged breach;         (d) promptly pay all fees and other charges in
respect of any Environmental Licence applicable to the Mortgaged Assets or any
business carried on by the Mortgagor at the Mortgaged Property;         (e)
forthwith notify the Bank of the receipt of and the contents of any notices or
other communication varying or suspending any Environmental Licence relating to
the Mortgaged Assets or any business carried on by the Mortgagor at the
Mortgaged Property and forthwith take such steps as the Bank may direct to
reinstate in full force and effect any Environmental Licence so varied or
suspended;         (f) forthwith supply the Bank with copies of any
environmental reports, audits or studies undertaken in relation to the Mortgaged
Assets or any business carried on by the Mortgagor at the Mortgaged Property;
and         (g) pay on demand the costs and expenses (including Value Added Tax)
incurred by the Bank in commissioning environmental audits (which the Bank shall
be entitled to do whenever it thinks fit) and shall permit the Bank and its
agents full and free access to all the Mortgaged Assets for the purposes of such
environmental audits. (Such costs and expenses shall bear interest from the date
of demand computed and payable as provided in clauses 2 and 3, and pending
payment, shall be secured hereby).

 

15. POWER OF ATTORNEY     15.1 For the purpose of securing the payment of the
Secured Obligations and for securing any proprietary interest which the Bank has
in any of the Mortgaged Assets, the Mortgagor irrevocably appoints the Bank and
the persons deriving title under it, and its and their substitutes and any
receiver or receivers appointed under this Mortgage (the “Attorney”) jointly and
also severally to be the Mortgagor’s true and lawful attorney. For the purposes
aforesaid the Attorney shall have the right to do anything which the Mortgagor
may lawfully do and all the rights and powers which may lawfully be given to an
attorney including, without prejudice to the generality of the foregoing:

 

  (a) the right to do anything to procure or carry out the performance of the
Mortgagor’s obligations under this Mortgage and anything to facilitate the
exercise of the Bank’s rights under this Mortgage;

 

19

 

  

  (b) the right to act in the name of the Mortgagor;         (c) the right to
delegate and sub-delegate any or all of the rights of the Attorney; and        
(d) the right to sign, execute, seal, deliver and otherwise perfect:

 

    (i) any documents or instruments which the Bank or any receiver may require
for perfecting the title of the Bank to the Mortgaged Assets or for vesting the
same in the Bank, its nominees or any purchaser; and             (ii) any
further security documentation referred to in clause 6.

 

15.2 The Mortgagor ratifies and shall ratify everything done or purported to be
done by the Attorney.     16. INDEMNITY     16.1 The Mortgagor hereby agrees to
indemnify the Bank and any receiver appointed by it and their respective
employees and agents (as a separate covenant with each such person indemnified)
against:

 

  (a) all existing and future rents, rates, taxes, duties, charges, assessments
and outgoings now or at any time payable in respect of the Mortgaged Assets or
by the owner or occupier thereof; and         (b) all costs, claims, demands,
expenses, charges, assessments, impositions, fines and sums and the consequences
of any proceedings or prosecutions arising directly or indirectly from or in
connection with any breach by the Mortgagor of any law or of any provision in
this Mortgage,

 

in each case whether imposed by statute or otherwise and whether of the nature
of capital or revenue and even though of a wholly novel character. If any such
sums shall be paid by the Bank or any such receiver or any of their respective
employees or agents, the same shall be paid by the Mortgagor on demand with
interest computed and payable as provided in clauses 2 and 3 from the time or
respective times of the same having been paid or incurred, and pending payment,
shall be secured hereby, but the Bank shall not be deemed to have taken
possession of the Mortgaged Assets by reason of such payment.

 

16.2 The Mortgagor hereby agrees to indemnify the Bank and any receiver
appointed by it and their respective employees and agents (as a separate
covenant with each such person indemnified) against all loss incurred in
connection with:

 

  (a) any statement made by the Mortgagor or on the Mortgagor’s behalf in
connection with this Mortgage, the Mortgaged Assets or the business of the
Mortgagor being untrue or misleading;         (b) the Sank entering into any
obligation with any person (whether or not the Mortgagor) at the request of the
Mortgagor (or any person purporting to be the Mortgagor);         (c) any actual
or proposed amendment, supplement, waiver, consent or release in relation to
this Mortgage;         (d) any stamping or registration of this Mortgage or the
security constituted by it; and         (e) any failure to register this
Mortgage in respect of any Mortgaged Assets where such registration is required
in order to preserve the effectiveness or priority of the security created by
this Mortgage, whether or not any fault (including negligence) can be attributed
to the Bank or any receiver appointed by it or their respective employees and
agents.

 



20

 



 

16.3 This indemnity does not and shall not extend to any loss to the extent
that:

 

  (a) in the case of any loss incurred by the Bank or its employees or agents it
arises from the Bank or its employees or agents acting other than in good faith;
or         (b) in the case of any loss incurred by the receiver or his employees
or agents it arises from the receiver or his employees or agents acting other
than in good faith; or         (c) there is a prohibition against an indemnity
extending to that loss under any law relating to this indemnity.

 

17. NOTICE OF SUBSEQUENT CHARGES

 

If the Bank receives notice of any subsequent assignment, mortgage, security,
charge or other interest affecting the Mortgaged Assets, the Bank may open a new
account. If the Bank does not open a new account it shall nevertheless be
treated as if it had done so at the time when it received such notice, and as
from that time all payments made to the Bank in respect of any of the Secured
Obligations shall be credited or be treated as having been credited to the new
account and shall not operate to reduce the amount of the Secured Obligations
owing at the time when the Bank received the notice.

 

18. NOTICES AND DEMANDS     18.1 Without prejudice to the provisions in clause
1.2 (d)(iv) any notice or demand by the Bank to or on the Mortgagor shall be
deemed to have been sufficiently given or made if sent to the Mortgagor:

 

  (a) by hand or prepaid letter post to its registered office or its address
stated herein or its address last known to the Bank; or         (b) by facsimile
to the Mortgagor’s last known facsimile number relating to any such address or
office.

 

18.2 Without prejudice to the provisions in clause 1.2(d)(iv) any such notice or
demand given or made under sub-clause 18.1 shall be deemed to have been served
on the Mortgagor:

 

  (a) at the time of delivery to the address referred to in sub-clause 18.1 (a),
if sent by hand;         (b) at the earlier of the time of delivery or 10.00 am
on the day after posting (or, if the day after posting be a Sunday or any other
day upon which no delivery of letters is scheduled to be made, at the earlier of
the time of delivery or 10.00 am on the next succeeding day on which delivery of
letters is scheduled to be made), if sent by prepaid letter post;         (c) at
the time of transmission, if sent by facsimile (and a facsimile shall be deemed
to have been transmitted if it appears to the sender to have been transmitted
from a machine which is apparently in working order); or         (d) on the
expiry of 72 hours from the time of despatch, in any other case.

 

18.3 Service of any claim form may be made on the Mortgagor in the manner
described in sub-clause 18.1(a), in the event of a claim being issued in
relation to this Mortgage, and shall be deemed to constitute good service.    
18.4 Any notice or communication required to be served by the Mortgagor on the
Bank under the terms of this Mortgage shall be in writing and delivered by hand
or sent by recorded delivery to the Bank at the Bank’s address stated herein (or
at such other address as may be notified in writing by the Bank to the Mortgagor
for this purpose) and will be effective only when actually received by the Bank.
Any notice or communication must also be marked for the attention of such
official (if any) as the Bank may for the time being have notified to the
Mortgagor in writing.     19. CURRENCY CONVERSION

 

The Bank may at any time at its sole discretion, and with or without notice to
the Mortgagor, elect to convert all or any part of any sum received by the Bank
pursuant to this Mortgage (in whole or in part) into the currency or currency
unit or currencies or currency units of the whole or any part of the Secured
Obligations (deducting from the proceeds of the conversion any currency premium
or other expense), and the rate of exchange shall be the Bank’s spot rate for
selling the currency or currency unit or currencies or currency units of the
Secured Obligations or relevant part thereof for the currency or currency unit
of the sum received by the Bank under this Mortgage at or about 11.00 am in
London on the date that the Bank exercises its right of conversion under this
Mortgage. The Bank may take any such action as may be necessary for this
purpose, including without limitation opening additional accounts.

 

21

 

  

20. PAYMENTS AND COSTS     20.1 If at any time the currency in which all or any
part of the Secured Obligations is denominated is, is due to be or has been
converted into the euro or any other currency as a result of a change in law or
by agreement between the 8ank and the relevant obligor, then the Bank may in its
sole discretion direct that all or any of the Secured Obligations shall be paid
in the euro or such other currency or in any currency unit.     20.2 The Bank
may apply, allocate or appropriate the whole or any part of any payment made by
the Mortgagor under this Mortgage or any money received by the Bank under any
guarantee, indemnity or third party security or from any liquidator, receiver or
administrator of the Mortgagor or from the proceeds of realisation of the
Mortgaged Assets or any part thereof to such part or parts of the Secured
Obligations (or as the Bank may otherwise be entitled to apply, allocate or
appropriate such money) as the Bank may in its sole discretion think fit, to the
entire exclusion of any right of the Mortgagor to do so.     20.3 If any payment
made by or on behalf of the Bank under this Mortgage includes an amount in
respect of Value Added Tax, or if any payment due to the Bank under this
Mortgage shall be in reimbursement of any expenditure by or on behalf of the
Bank which includes an amount in respect of Value Added Tax, then such amount
shall be payable by the Mortgagor to the Bank on demand with interest from the
date of such demand computed and payable as provided in clauses 2 and 3, and
pending payment, shall be secured hereby.     20.4 Without prejudice to the
generality of clauses 2 and 9, the Mortgagor shall pay to the Bank (on a full
and unqualified indemnity basis) all costs incurred or suffered by the Bank, and
any receiver appointed by the Bank shall be entitled to recover as a
receivership expense all costs incurred or suffered by him:

 

  (a) in connection with any application under Part III of the Insolvency Act
1986;         (b) in defending proceedings brought by any third party impugning
the Bank’s title to this security or the enforcement or exercise of the rights
and remedies of the Bank or of such receiver under this Mortgage; and        
(c) (in the case of the Bank only) in connection with effecting any appointment
of any receiver or administrator or in dealing with any appointment of, or
notice of intention or application to appoint, any receiver or administrator by
any party including the Mortgagor and without prejudice to any other right or
process of recovering such costs,

 

and all such costs shall bear interest from the date such costs were incurred or
suffered, computed and payable as provided in clauses 2 and 3, and pending
payment, shall be secured hereby.

 

20.5 All costs awarded to the Bank or agreed to be paid to the Bank in any
proceedings brought by the Mortgagor against the Bank shall bear interest from
the date of such award or agreement computed and payable as provided in clauses
2 and 3 and, pending payment, shall be secured hereby.     21. NON-MERGER, ETC.
    21.1 Nothing herein contained shall operate so as to merge or otherwise
prejudice or affect any bill, note, guarantee, mortgage or other security or any
contractual or other right which the Bank may at any time have for any of the
Secured Obligations or any right or remedy of the Bank thereunder. Any receipt,
release or discharge of the security provided by, or of any liability arising
under, this Mortgage shall not release or discharge the Mortgagor from any
liability to the Bank for the same or any other money which may exist
independently of this Mortgage, nor shall it release or discharge the Mortgagor
from any liability to the Bank under clause 16 and clause 20.     21.2 Where
this Mortgage initially takes effect as a collateral or further security, then
notwithstanding any receipt, release or discharge endorsed on or given in
respect of the money and liabilities owing under the principal security to which
this Mortgage operates as a collateral or further security, this Mortgage shall,
be an independent security for the Secured Obligations.

 

22

 

  

21.3 This Mortgage is in addition to and is not to prejudice or be prejudiced by
any other security or securities now or hereafter held by the Bank.     22.
TRANSFERS BY THE BANK OR THE MORTGAGOR     22.1 The Bank may freely and
separately assign or transfer any of its rights under the Mortgage or otherwise
grant an interest in any such rights to any person or persons. On request by the
Bank, the Mortgagor shall immediately execute and deliver to the Bank any form
of instrument required by the Bank to confirm or facilitate any such assignment
or transfer or grant of interest.     22.2 The Mortgagor shall not assign or
transfer any of the Mortgagor’s rights or obligations under this Mortgage or
enter into any transaction or arrangement which would result in any of those
rights or obligations passing to or being held in trust for or for the benefit
of another person.     23. PARTIAL INVALIDITY       Each of the provisions of
this Mortgage shall be severable and distinct from one another and if at any
time any one or more of such provisions is or becomes invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby.     24.
RESTRICTION ON LIABILITY OF THE BANK

 

Except to the extent that any such exclusion is prohibited or rendered invalid
by law, neither the Bank nor any receiver appointed by it nor their respective
employees and agents shall:

 

  (a) be liable to account as a mortgagee in possession for any sums other than
actual receipts;         (b) be liable for any loss upon realisation of, or for
any action, neglect or default of any nature whatsoever in connection with, any
part of the Mortgaged Assets for which a mortgagee in possession might as such
otherwise be liable;         (c) be under any duty of care or other obligation
of whatsoever description to the Mortgagor in relation to or in connection with
the exercise of any right conferred upon the Bank, any receiver appointed by it
and their respective employees and agents; or         (d) be under any liability
to the Mortgagor as a result of, or in consequence of, the exercise, or
attempted or purported exercise, or failure to exercise, any of their respective
rights.

 

25. CONCLUSIVE EVIDENCE

 

A certificate by an official of the Bank as to the Secured Obligations shall
(save for manifest error) be binding and conclusive on the Mortgagor in any
legal proceedings both in relation to the existence of the liability and as to
the amount thereof.

 

26. CONTINUING SECURITY

 

This Mortgage shall continue to bind the Mortgagor as a continuing security for
the Secured Obligations notwithstanding that the liabilities of the Mortgagor to
the Bank may from time to time be reduced to nil.

 

27. NO RELIANCE ON THE BANK

 

  (a) The Mortgagor acknowledges to and agrees with the Bank that, in entering
into this Mortgage and incurring the Secured Obligations:

 

    (i) the Mortgagor has not relied on any oral or written statement,
representation, advice, opinion or information made or given to the Mortgagor in
good faith by the Bank or anybody on the Bank’s behalf, and the Bank shall have
no liability to the Mortgagor if the Mortgagor has in fact so done;

 

23

 

  

    (ii) the Mortgagor has made, independently of the Bank, the Mortgagor’s own
assessment of the viability and profitability of any purchase, project or
purpose for which the Mortgagor has incurred the Secured Obligations, and the
Bank shall have no liability to the Mortgagor if the Mortgagor has not in fact
so done; and             (iii) there are no arrangements collateral or relating
to this Mortgage which have not been recorded in writing and signed on behalf of
the Bank and the Mortgagor.

 

  (b) The Mortgagor agrees with the Bank that the Bank did not have prior to the
date of this Mortgage, does not have and will not have any duty to the
Mortgagor:

 

    (i) in respect of the application by the Mortgagor of the money hereby
secured;             (ii) in respect of the effectiveness, appropriateness or
adequacy of the security constituted by this Mortgage or of any other security
for the Secured Obligations; or             (iii) to preserve the goodwill of
any business carried on by the Mortgagor by running, or procuring the running
of, such business or otherwise, either before or after the enforcement of this
Mortgage.

 

  (c) The Mortgagor agrees with the Bank for itself and as trustee for its
officials, employees and agents that neither the Bank nor its officials,
employees or agents shall have any liability to the Mortgagor in respect of any
act or omission by the Bank, its officials, employees or agents done or made in
good faith.

 

28. MISCELLANEOUS     28.1 Any amendment of or supplement to any part of this
Mortgage shall only be effective and binding on the Bank and the Mortgagor if
made in writing and signed by both the Bank and the Mortgagor. References to
“this security”, or to “this Mortgage” include each such amendment and
supplement.     28.2 The Mortgagor and the Bank shall from time to time amend
the provisions of this Mortgage if the Bank notifies the Mortgagor that any
amendments are required to ensure that this Mortgage reflects the market
practice prevailing at the relevant time following the introduction or extension
of economic and monetary union and/or the euro in all or any part of the
European Union.     28.3 The Bank and the Mortgagor agree that the occurrence or
non-occurrence of European economic and monetary union, any event or events
associated with European economic and monetary union and/or the introduction of
any new currency in all or any part of the European Union shall not result in
the discharge, cancellation, rescission or termination in whole or in part of
this Mortgage or give any party hereto the right to cancel, rescind, terminate
or vary this Mortgage in whole or in part.     28.4 Any waiver, consent,
receipt, settlement or release given by the Bank in relation to this Mortgage
shall only be effective if given in writing and then only for the purpose for
and upon any terms on which it is given.     28.5 For the purpose of exercising,
assigning or transferring its rights under this Mortgage, the Bank may disclose
to any person any information relating to the Mortgagor which the Bank has at
any time.     28.6 The restriction on the right of consolidating mortgages
contained in Section 93 of the Law of Property Act 1925 shall not apply to this
Mortgage or any further or other security entered into pursuant to this
Mortgage.     28.7 Any change in the constitution of the Bank or its absorption
of or amalgamation with any other person shall not in any way prejudice or
affect its or their rights under this Mortgage and the expression “Bank” shall
include any such other person.     28.8 Unless and until the Bank shall have
made demand for payment of any of the Secured Obligations or one of the other
events mentioned in sub-clause 9.1 shall have occurred, the Bank shall not be
entitled (except for the purposes mentioned in sub-clauses 11(h), 12.2(a) and
14(g)) to enter upon the Mortgaged Property or to obtain possession thereof.

 

24

 

  

28.9 The Bank shall be entitled to debit any account for the time being of the
Mortgagor with the Bank with any sum falling due to the Bank under this
Mortgage.     28.10 The power of the Bank to appoint an administrator in
accordance with sub clause 9.1 shall arise where the security constituted by
this Mortgage (together with any other security given by the Mortgagor to the
Bank) satisfies any one or more of the provisions of sub paragraphs 14(3) (a),
(b) or (c) of Schedule B1 to the Insolvency Act 1986.     28.11 This document
shall at all times be the property of the Bank.     28.12 The Bank or its
nominee shall only exercise the rights attached to any shares subject to this
Mortgage in accordance with the Mortgagor’s instructions, except where the Bank
or its nominee is exercising such right for the purpose of preserving the value
of the security hereby created or of realising it.     29. PRIOR MORTGAGE(S)    
29.1 Any sale in exercise of the statutory or other powers and remedies may be
made either subject to or discharged from all or any of the Prior Mortgage(s)
and the Bank or any receiver appointed by it may settle and pass the accounts of
any person or persons in whom all or any of the Prior Mortgage(s) may for the
time being be vested and any account so settled and passed shall as between the
Bank or any such receiver and the Mortgagor be deemed to be properly settled and
passed and shall be binding on the Mortgagor accordingly.     29.2 If the person
or persons entitled to the benefit of all or any of the Prior Mortgage(s) shall
call in the money thereby secured or shall take any step to enforce all or any
of the Prior Mortgage(s), the Bank or any receiver appointed by it may thereupon
pay off all or any of the Prior Mortgage(s) and take a transfer of the benefit
thereof, and the money so expended by the Bank or any such receiver and all
costs of and incidental to the transaction incurred by the Bank or any such
receiver shall be secured hereby and shall bear interest computed and payable as
provided in clauses 2 and 3 from the date of the same having been expended.    
29.3 The Mortgagor shall pay all sums when due and comply with all of the
obligations under the Prior Mortgage(s),     29.4 The Mortgagor shall not
(without obtaining the Bank’s prior written consent) increase the principal
amount secured by the Prior Mortgage(s) in priority to this Mortgage.     30.
LAW AND JURISDICTION     30.1 This Mortgage and any dispute (whether contractual
or non-contractual, including, without limitation, claims in tort, for breach of
statutory duty or on any other basis) arising out of or in connection with it or
its subject matter (“Dispute”) shall be governed by and construed in accordance
with the law of England and Wales.     30.2 The parties to this agreement
irrevocably agree, for the sole benefit of the Bank, that, subject as provided
below, the courts of England and Wales shall have exclusive jurisdiction over
any Dispute. Nothing in this clause shall limit the right of the Bank to take
proceedings against the Mortgagor in any other court of competent jurisdiction,
nor shall the taking of proceedings in any one or more jurisdictions preclude
the taking of proceedings in any other jurisdictions, whether concurrently or
not, to the extent permitted by the law of such other jurisdiction.

 

25

 

  

IN WITNESS whereof the Mortgagor has executed this Mortgage as a deed and has
delivered it upon its being dated.

 

THE FIRST SCHEDULE

 

THE MORTGAGED PROPERTY

The property known as or being The Property is Freehold Westridge Business Park
  Cothy   Ryde   Isle of Wight   P033 1QT  

 

Including the entirety of the property comprised in the document(s) particulars
of which are set out below.

 

Date Description (Conveyance, Lease, Assignment,
Assent etc) Parties                                    

 



Title No(s). Administrative Area IW44925 Isle of Wight        

 

THE SECOND SCHEDULE

 

THE PRIOR MORTGAGE(S)

 

Date of prior
mortgage(s) or
charge(s) Parties        

 



26

 

 

Use this execution clause if the Mortgagor is a Company and is to execute acting
by two directors or one director and the company secretary.

 

Signed as a deed by



Pascall Electronics Ltd



 

 

Acting by

              Director   Director/Company Secretary

 

Use this execution clause if the Mortgagor is a Company and is to execute acting
by only one director.

 

Signed as a deed by



Pascall Electronics Ltd

 

 

Acting by



        [image_006.jpg]     Director  

   

in the presence of:

 

Witness: Michael Rabbett (name)       /s/ Michael Rabbett (signature)      
Address: Michael Rabbett     Solicitor     Buckles Solicitors LLP     Grant
House     101 Bourges Boulevard     Peterborough PE1 1NG   Occupation:    

 



27

 

 

NB:- NOT TO BE USED FOR REGISTERED CHARGES

 

Date (day, month, year) Signed as a deed by

  

                   



  

Signature





The within-named LLOYDS TSB BANK PLC (hereinafter called the “Bank”) hereby
releases ALL AND SINGULAR the assets, property and rights now comprised in or
mortgaged, charged or assigned by the within-written Mortgage from the security
herein contained, to the intent that the same shall henceforth be held free from
the said security and from all claims and demands under the within-written
Mortgage.       As attorney for and on behalf of Lloyds TSB Bank plc, in the
presence of:       Witness’ name         PROVIDED THAT this release shall not
discharge the within-written Mortgagor from any liability to the Bank remaining
to be paid or any other security held by the Bank.         Witness’ signature  
          IN WITNESS whereof the Bank has executed this instrument as a deed and
has delivered it upon its being dated.      

 

28

 

 

 

